131 F.3d 148
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Britt O. SMITH, M.D., Petitioner,v.FEDERAL AVIATION ADMINISTRATION, Respondent.
No. 96-70758.
United States Court of Appeals, Ninth Circuit.
Oct. 22, 1997.
MEMORANDUM*

1
Before SCHROEDER, BEEZER, and BRUNETTI, Circuit Judges


2
Petitioner, Britt O. Smith, M.D., claims the Federal Aviation Administration (FAA) denied him die process in its decision to terminate his Aviatior Medical Examiner (AME) designation.


3
We find that due process was afforded when he was notified by the FAA of their pending decision and given an opportunity to respond.  He was contacted by phone and in writing.  The writing specified the reasons behind the FAA decision and invited petitioner to respond.  He was given time to respond and the option to respond in person, with counsel.  If he chose to respond in person, the FAA offered to provide him with a transcript of the meeting and the opportunity to comment on the transcript.  This amounts to due process.  Greenwood v. FAA, 28 F.3d 971 (9th Cir.1994).


4
Because we find petitioner was afforded due process, we do not reach the question of a liberty or property interest in an AME designation.


5
Petition for review DENIED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3